—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 19, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant worked as a mail boxer at a post office for a little over three months. On June 18, 1993, she called her employer to report that she would be absent and remained absent until July 7, 1993. Claimant thereafter failed to call each day as the employer’s policy required or to provide her employer with medical documentation for her extended absence. As a result, her employment was terminated. The Board denied claimant’s application for unemployment insurance benefits, finding that she was terminated for misconduct. Claimant argues that the Board’s decision is not supported by substantial evidence. We disagree. Misconduct is a question of fact for the Board to determine and the decision will not be disturbed if supported by substantial evidence (see, Matter of Beykirch [Roberts], 125 AD2d 857, lv denied 73 NY2d 704). Substantial evidence supports the decision of the Board.
Cardona, P. J., Mikoll, Crew III, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.